DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
In response to applicant's argument that the prior art does not specifically disclose the newly amended limitations, see action below.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steurer (US 2014/0231113) in view of Recce (US 2006/0285725) in view of Vuckovic (US 2015/0309640) in view of Haslam (US 5413611) in view of Challa (US 2017/0224573).
Regarding claim 1, 
Steurer disclose(s): 
A method, comprising:

measuring the received data; computing one or more data parameters based on the measuring (grip detector 163; determine whether appropriate grip [0021-4]; 18 et seq.);
determining whether to permit operation of the power tool based on the data parameters; permitting operation of the power tool when the data parameters satisfy an operation condition ([0021-4]; 18 et seq.).
The above art/combination does not expressly disclose detecting a change in the data received from the one or more sensing elements; computing an updated data parameter based on the change in the data received from the one or more sensing elements; updated data parameter based on the change in the data received from the one or more sensing elements and altering operation of the power tool when the updated data parameters does not satisfy the operation condition by generating a haptic feedback signal to drive a haptic device to produce a haptic response based on the data parameter; performing real-time monitoring of the one or more hardware sensing elements; responsive to the real-time monitoring; the data parameters including motion sensing data; the change in the data indicative of motion of the power tool; including the change in the data indicative of motion of the power tool; send an alert to a remote device over a network in view of the change in the data.
Steurer teaches or suggests detecting a change in the data received from the one or more hardware sensing elements (monitor instantaneous operating state [0021-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine correct or incorrect grip, and prevent injury to users when tools is not gripped or not correctly gripped by user.
 Reece teaches or suggests: determining whether to permit operation of the power tool based on the data parameters; permitting operation of the tool when the data parameters satisfy an operation condition (comparing pressure signature profiles [0058-9]; 30 et seq.; when data parameters do not satisfy the operation condition, preventing operation of the tool [0074]; 30 et seq.); alarm is at least one of an audible alarm or a visual alarm to be presented on the power tool ([0064]; 30 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, compare pressure signature profiles and prevent unauthorized use, and indicate information and data and warn users.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, improve control functions of tools, display processed information in various forms, communicate to a user using various ways.
Haslam teaches or suggests: generating a haptic feedback signal to drive a haptic device to produce a haptic response based on the data parameter (Col 3, ll. 10; 2, 60 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, transmit feedback signals representing the gripping force back to the user in the form of vibratory stimuli which change in vibratory pattern and amplitude at various selective grip forces corresponding to particular requirements.
Challa teaches or suggests: performing real-time monitoring of the one or more hardware sensing elements; responsive to the real-time monitoring; the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, provide feedback to a user, employ feedback mechanisms based on value of applied force, measure various parameters, and implement real time behavior modifications.
 Regarding claim 2, the combination as applied above further teaches:
the data received from the one or more sensing elements associated with the power tool includes force input (Reece [0071]; 3 et seq.) of a user grip of the power tool (Steurer [0021]; 3 et seq.).
Regarding claim 3, the combination as applied above further teaches:
computing the one or more data parameters based on the measuring comprises determining a force profile for the user grip on the power tool, wherein the determination of whether to permit operation of the power tool is at least partially based on the force profile for the user grip on the power tool (Reece [0071-4]; [0059]; 3 et seq.).
Regarding claim 4, the combination as applied above further teaches:
operation of the power tool is permitted when the force profile indicates proper gripping of a smart handle (Reece [0070-2]; 3 et seq.).

Reece teaches or suggests: generating a signal based on the force profile indicating proper gripping of the smart handle ([0070-4]; 3 et seq.).
The above art/combination does not expressly disclose generating a second haptic feedback signal based on the force profile indicating proper gripping of the smart handle.
Steurer teaches or suggests detecting a change in the data received from the one or more hardware sensing elements (monitor instantaneous operating state [0021-4]; [0004]; 18 et seq.) computing an updated data parameter based on the change in the data received from the one or more sensing elements ([0004-11]; 18 et seq.); and altering operation of the power tool when the updated data parameters does not satisfy the operation condition by performing at least one of: generating an alarm, or preventing operation of the power tool (protective function activated; completely switching off motor; determine correct or incorrect grip [0004-11]; [0024]; 18 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine correct or incorrect grip, and prevent injury to users when tools is not gripped or not correctly gripped by user.
Vuckovic teaches or suggests: generating a haptic feedback signal ([0071]; comparing pressure profile and generating a second signal based on the comparison 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, improve control functions of tools, display processed information in various forms, communicate to a user using various ways.
Haslam teaches or suggests: generating a haptic feedback signal to drive a haptic device to produce a haptic response based on the data parameter (Col 3, ll. 10; 2, 60 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, transmit feedback signals representing the gripping force back to the user in the form of vibratory stimuli which change in vibratory pattern and amplitude at various selective grip forces corresponding to particular requirements.
Regarding claim 7, the combination as applied above further teaches:

Regarding claim(s) 8-12, 14-20, claims are rejected for similar reasons as claims 1-7; see also above claims.
Regarding claim(s) 8, the limitations are rejected for similar reasons as claim 1.  The combination of prior art above further teaches the hardware elements. Vuckovic teaches or suggests: a non-transitory computer-readable medium [0034]; 6 et seq. having encoded therein programming code executable by a processor to perform operations comprising: (rejected under similar reasoning as claim 1).
Regarding claim(s) 15, the limitations are rejected for similar reasons as claim 1.  The combination of prior art above further teaches the hardware elements. Vuckovic teaches or suggests: a system, comprising: a memory storing instructions ([0034]; 6 et seq.); and a processing device operatively coupled to the memory, the processing device being configured to execute the instructions to cause the system to perform operations [0034] comprising: (rejected under similar reasoning as claim 1).
Regarding claim 21, the combination as applied above further teaches or suggests: 
further comprising sending an alert to a remote device over a network in view of the real-time monitoring (Challa [0043]; [0054]; [0035-47]; [0051-68]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 22, the combination as applied above further teaches or suggests: 
detecting the change in the data received from the one or more hardware sensing elements includes detecting a change in a pressure map, the change in the pressure map indicative of an improper grip on the power tool (Challa [0043]; [0054]; [0035-47]; [0051-68]; 6 et seq.; Steurer [0021-4]; 18 et seq.; see also claim 1 and above claim(s)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 /SHIRLEY LU/            Primary Examiner, Art Unit 2684